NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 21-10099
                                                     21-10100
                Plaintiff-Appellee,
                                                D.C. Nos. 1:14-cr-00469-HG-1
 v.                                                       1:07-cr-00608-HG-1

JON DECANO, AKA Jon Darren
Maglangit, AKA Jon Maglangit,                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      In these consolidated appeals, Jon Decano appeals from the district court’s

order denying his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court concluded that, notwithstanding Decano’s asthma, he was


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
not entitled to compassionate release because he was 50 years old, he had already

contracted and recovered from COVID-19, and he had been fully vaccinated

against further infection. It further concluded that the 18 U.S.C. § 3553(a) factors

did not support relief because 57 months remained on Decano’s sentence and the

nature and circumstances of his offense, as well as his history and characteristics,

supported his 164-month sentence. The district court did not abuse its discretion in

denying Decano’s motion. See United States v. Aruda, 993 F.3d 797, 799 (9th Cir.

2021).

      While we agree with Decano that the district court erroneously treated

U.S.S.G. § 1B1.13 as binding, see Aruda, 993 F.3d at 802, we conclude that any

error was harmless in light of the court’s conclusion that the § 3553(a) factors did

not support his release. Contrary to Decano’s argument that § 3582(c)(1)(A) calls

for a “holistic inquiry,” we have explained that compassionate release motions

involve “a sequential step-by-step analysis” and a court denying relief may

consider only one of the steps. See United States v. Keller, 2 F.4th 1278, 1284 (9th

Cir. 2021). Here, though the court erred in step one of the analysis, it did not abuse

its discretion at step two. Nor are we persuaded that the court’s consideration of

dangerousness under § 1B1.13(2) “drove its assessment of § 3553(a)’s factors.”

To the contrary, the court made clear that the § 3553(a) factors alone did not

support relief because Decano’s “immediate release would not adequately reflect


                                          2                          21-10099 & 21-10100
the seriousness of the offense, would not properly deter similar criminal conduct,

and would not protect the public.” See 18 U.S.C. § 3553(a)(2)(A)-(C). The district

court’s application of the § 3553(a) factors in this case was reasonable and

consistent with the language of the statute. We need not decide whether the district

court should have more fully considered Decano’s argument regarding changes to

the applicable mandatory minimum under the First Step Act because it did not

affect the court’s § 3553(a) conclusion. Finally, the record demonstrates that the

district court considered Decano’s remaining arguments, including his argument

that his sentence should be lowered, but was not persuaded that anything less than

the current sentence was appropriate.

      Decano’s motion for judicial notice is denied.

      AFFIRMED.




                                         3                          21-10099 & 21-10100